FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10066

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00425-KJD

  v.
                                                 MEMORANDUM *
LEROY MCCOY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Leroy McCoy appeals from the 24-month sentence imposed upon revocation

of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      McCoy contends that the district court erred by failing to provide specific

reasons for his above-Guidelines sentence, making it impossible to determine if the

court relied on impermissible factors. The record belies this contention. The

district court noted McCoy’s history and background and concluded that he was

not amenable to supervision based on his past violations. Nothing more was

required. See United States v. Leonard, 483 F.3d 635, 637 (9th Cir. 2007).

      AFFIRMED.




                                         2                                      12-10066